DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 16-17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jongerious et al. (WO 2016/198321 A1) (hereinafter Jongerious).
Regarding claim 1, Jongerious teaches an apparatus comprising: a channel for receiving gas [elongate channel along which the fluid flows], a thermophoretic unit configured to create a temperature gradient in the channel [heating plate 10 acting as a thermophoretic unit creating a gradient in temperature], and a particle detector configured to detect particles in the gas on the basis of particle landing positions in the channel [array of mass sensors 70 each covering a part of the surface of the channel] (Pg. 7, lines 6-21, Pg. 10, lines 10-16, see Figs. 1 and 7).
Regarding claim 2, Jongerious as applied to claim 1 above teaches the claimed invention, in addition to wherein the thermophoretic unit comprises a microhotplate or an array of microhotplates [heating plate 10] (Pg. 7, lines 6-21, see Figs. 1 and 7).
Regarding claims 3 and 16, Jongerious as applied to claims 1 and 2 above teaches the claimed invention, in addition to wherein the particle detector comprises a sensor or a sensor array configured to detect particles on the basis of particle landing positions on the sensor or the sensor array [array 70 of mass sensors] (see Fig. 7).
Regarding claim 4, Jongerious as applied to claim 3 above teaches the claimed invention, in addition to wherein the particle detector comprises a sensor array configured such that the particle detection by a sensor in the sensory array is indicative of a predefined particle size [size distribution obtained by replacing single sensor 12 with an array 70 of mass sensors] (Pg. 10, lines 10-16, see Fig. 7).
Regarding claim 5, Jongerious as applied to claim 1 above teaches the claimed invention, in addition to wherein the particle detector comprises an output for providing a signal indicative of detected particle landing positions and amount of particles detected [independently sensing the collected particles at a plurality of positions along a length direction to determine a particle size distribution] (Pg. 4, lines 10-16, Pg. 5, lines 19-21). 
Regarding claims 6 and 17, Jongerious as applied to claims 1 and 2 above teaches the claimed invention, in addition to wherein the apparatus further comprises a mechanism to create a pressure difference over the channel [flow controller] (Pg. 4, lines 24-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jongerious in view of Hansen (US 2018/0328889 A1) (hereinafter Hansen).
Regarding claim 7, Jongerious teaches an apparatus which directs a thermophoretic unit of a sensor device to cause a temperature gradient in a channel of the sensor device, receive inputs from a particle detector of the sensor device configured to detect particles of a gas sample on the basis of particle landing positions in the channel.
Jongerious fails to teach deriving, from the inputs, a particle concentration in the gas sample. Jongerious additionally teaches monitoring changes in aerosol concentration (Pg. 12, lines 13-17) and determination of particle mass and the sensing volume (Pg. 4, lines 15-27). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Jongerious to further comprise deriving, from the inputs of the particle mass sensors and the sensing volume, a particle concentration in the gas sample in order to monitor changes in aerosol concentration.
Jongerious fails to teach at least one processing core and at least one memory including computer program code; the at least one memory and the computer program code being configured to, with the at least one processing core, to cause the apparatus to perform the stated functions above. Hansen teaches the usage of a programmable computer to control a thermophoretic element and mass detection assembly (Para [0098]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Jongerious with Hansen such to further comprise at least one processing core and at least one memory including computer program code; the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus to perform the stated functions above in order to automate the detection and control process.
Regarding claim 8, Jongerious in view of Hansen as applied to claim 7 above teaches the claimed invention, in addition to wherein the apparatus is configured to receive the inputs as a signal indicative of detected particle landing positions and amount of particles detected [independently sensing the collected particles at a plurality of positions along a length direction to determine a particle size distribution] (Jongerious Pg. 4, lines 10-16, Pg. 5, lines 19-21). 
Regarding claims 9 and 18, Jongerious in view of Hansen as applied to claims 7 and 8 above teaches the claimed invention, in addition to wherein the particle detector comprises a sensor array, the apparatus is configured to receive an indication of at least one particle-detecting sensor of the sensor array, and particle size is defined on the basis of the indication [size distribution obtained by replacing single sensor 12 with an array 70 of mass sensors] (Jongerious Pg. 10, lines 10-16, see Fig. 7).


Claims 10-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jongerious.
Regarding claim 10, Jongerious teaches a method, comprising: directing a thermophoretic unit [heating plate 10] of a sensor device to cause a temperature gradient in a channel of the sensor device [elongate channel along which the fluid flows], receiving inputs from a particle detector of the sensor device configured to detect particles of a gas sample on the basis of particle landing positions in the channel [array of mass sensors 70 each covering a part of the surface of the channel] (Pg. 7, lines 6-21, Pg. 10, lines 10-16, see Figs. 1 and 7).
Jongerious fails to teach deriving, from the inputs, a particle concentration in the gas sample. Jongerious additionally teaches monitoring changes in aerosol concentration (Pg. 12, lines 13-17) and determination of particle mass and the sensing volume (Pg. 4, lines 15-27). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Jongerious to further comprise deriving, from the inputs of the particle mass sensors and the sensing volume, a particle concentration in the gas sample in order to monitor changes in aerosol concentration.
Regarding claim 11, Jongerious as applied to claim 10 above teaches the claimed invention, in addition to wherein the thermophoretic unit comprises a microhotplate or an array of microhotplates [heating plate 10] (Pg. 7, lines 6-21, see Figs. 1 and 7).
Regarding claims 12 and 19, Jongerious as applied to claims 10 and 11 above teaches the claimed invention, in addition to wherein the inputs are received as a signal indicative of detected particle landing positions and amount of particles detected [independently sensing the collected particles at a plurality of positions along a length direction to determine a particle size distribution] (Pg. 4, lines 10-16, Pg. 5, lines 19-21). 
Regarding claims 13 and 20, Jongerious as applied to claims 10 and 11 above teaches the claimed invention, in addition to wherein the particle detector comprises a sensor array, the apparatus is configured to receive an indication of at least one particle-detecting sensor of the sensor array, and particle size is defined on the basis of the indication [size distribution obtained by replacing single sensor 12 with an array 70 of mass sensors] (Pg. 10, lines 10-16, see Fig. 7).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jongerious, as applied to claim 10 above, and further in view of Hansen.
Regarding claim 15, Jongerious as applied to claim 10 above teaches the method according to claim 10 (see rejection above). Jongerious fails to teach a non-transitory computer readable medium comprising computer program instructions that, when executed by a processor, causes an apparatus to at least perform the method of claim 10. Hansen teaches the usage of a programmable computer to control a thermophoretic element and mass detection assembly (Para [0098]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Jongerious with Hansen such to further comprise a non-transitory computer readable medium comprising computer program instructions, that when executed by a processor, cause an apparatus to perform the method of claim 10 in order to automate the detection and control process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861